GLASGOW, Judge
(concurring in the result):
I concur with the Chief Judge in returning this case for a new review by a different convening authority.
In the opinion of this author the testimony of the convening authority on the reason for confining the appellant on 15 March 1976 is ambiguous but he in effect stated that he had confined the appellant to insure his presence at trial. I do not believe that the trial judge found that the pretrial confinement was for punishment purposes and see no evidence to support that theory. I also note that the staff judge advocate was unclear in his advice on this matter. He advised the supervisory authority that such confinement was to insure the appellant’s presence at trial and also that it was improper under the circumstances. However, I would merely return the case for new reviews and reserve decision on the other issues until such time as this case is returned to this Court for completion of its review.